This case is before us on five motions.
First, appellee moves to dismiss the appeal because it is frivolous and taken in bad faith. We have examined the record and find that substantial justiciable questions are presented. The motion to dismiss is denied.
Second, appellee moves the Court to grant an order allowing her solicitor's fees for services rendered and to be rendered and to be rendered in this Court. Under the state of the record it is our judgment that the appellee should be allowed solicitor's fees. It is, therefore, ordered, adjudged and decreed that the appellant do pay to the appellee *Page 632 
for her solicitor's fees in this Court the sum of One Hundred ($100.00) dollars and that the same shall be paid before the appellant shall be allowed to proceed with the cause here and, unless the same is paid within thirty days from the entry of this order, the cause will be dismissed. The Court retains jurisdiction to allow additional fees, if same shall appear in accordance with right and justice on final disposition of the cause.
Third. The appellant moves for leave to amend assignment of error No. 2 by inserting correct in lieu of incorrect dates as they now appear. The motion is granted.
Fourth. Appellant moves the Court to hear short oral argument on merit at time of hearing these motions and dispose of appeal completely. The cause is riot ready for final disposition. So motion must be denied.
Appellee has not filed brief but has in the fifth motion above referred to moved the Court to stay proceedings until the Court has acted upon her motion to strike appellant's original brief and incorporates motion to strike the brief. The motion to strike the brief is denied. The order to stay proceedings is denied and the appellee is allowed twenty (20) days from the date of the entry of this order in which to file her brief.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 633